COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00275-CR


CAROLE HILL LILLY A/K/A                                            APPELLANT
CAROLE HILL BEARDEN

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Pursuant to a plea bargain, Appellant Carole Hill Lilly a/k/a Carole Hill

Bearden pleaded guilty to delivery of more than four but less than 200 grams of

methamphetamine. See Tex. Health & Safety Code Ann. § 481.112(d) (West

2010). The trial court sentenced Appellant on June 20, 2011, to fifteen and one-

half years’ confinement in accordance with the plea agreement. The trial court’s


      1
      See Tex. R. App. P. 47.4.
certification of Appellant’s right of appeal states that this “is a plea-bargain case,

and the defendant has NO right of appeal.” Appellant filed a pro se notice of

appeal in the trial court on June 30, 2011. Concerned that we did not have

jurisdiction over this appeal, we sent a letter to Appellant and her retained

counsel requesting a response by July 21, 2011, showing grounds for continuing

the appeal. We have not received a response. Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 29, 2011




                                          2